                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 THOMAS FRANCHINI,                             )
                                               )
                       Plaintiff,              )
                                               )
 v.                                            ) Docket no. 1:18-cv-00015-GZS
                                               )
 BANGOR PUBLISHING CO. INC. et al.,            )
                                               )
                                               )
                       Defendants.             )


                                ORDER ON ISSUE OF STAY


       On March 29, 2019, the Court issued an Order on Pending Dispositive Motions in this

action (ECF No. 55). As relevant here, the Court denied Defendant Investor’s Business Daily’s

Special Motion to Dismiss (ECF No. 17) pursuant to Maine’s anti-SLAPP statute, 14 M.R.S.A. §

556, and held that the record was insufficiently developed to rule on the choice-of-law issue

regarding the application of California’s anti-SLAPP statute. Subsequently, on April 12, 2019,

Investor’s Business Daily (IBD) filed a Notice of Appeal from the portion of the Order denying

the Special Motion to Dismiss (ECF No. 58). However, as IBD did not file a concurrent motion

to stay, there remains a question as to whether the Court should or must stay proceedings as to

IBD or any of the other Defendants. Thus, the Court ORDERS IBD to file a motion setting forth

its position as to stay by noon on Tuesday April 23, 2019. To the extent any of the other parties

wish to respond, they shall do so by noon on Thursday April 25, 2019.

       SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 16th day of April, 2019.
